Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 30, 2019.

Amendments
           Applicant’s amendment to the claims filed 09/30/2019 is acknowledged. 
	Claim 127 is amended.
	Claims 2-5, 7-52, 56-59, 61-66, 69-79, 83-86, 88, 90-95, 97-112, 114-126, 128-132, 134-135, 137-140, 145-186 are cancelled.
	Claims 1, 6, 53-55, 60, 67-68, 80-82, 87, 89, 96, 113, 127, 133, 136, 141-144 are pending.
	Claims 1, 6, 53-55, 60, 67-68, 80-82, 87, 89, 96, 113, 127, 133, 136, 141-144 are subject to restriction/election requirement.


	Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Applicant is required to elect a single group of invention, as follows:
	Group 1, claims 1, 6, 53-55, 60, 67-68, 80-82, 96 (subcombination), 141-144 (combination), drawn to a nucleic acid encoding guide RNAs, a vector comprising thereof, a composition comprising thereof, and a cell comprising thereof. 
	Group 2, claims 87, 89, 113, 127, 133, 136 (subcombination), 141-144 (combination), drawn to a nucleic acid encoding a Cas9 protein or a nuclease domain of a Cas9 protein, a vector comprising thereof, a composition comprising thereof, and a cell comprising thereof.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1 and Group 2 are directed to non-overlapping subcombinations of the combination of claims 141-144. In particular, each subcombination does not overlap in scope because each subcombination is directed to a nucleic acid encoding different and distinct gene products. Group 1 and Group 2 lack unity of invention because at least one subcombination is not a special technical feature as it does not make a contribution over the prior art. Bengtsson et al. (2015) “Progress and prospects of gene therapy clinical trials for the muscular dystrophies” Human molecular genetics, 25(R1), R9-R17, of record in IDS, discloses a nucleic acid encoding a Cas9 protein under the control of muscle-specific promoter CK8 and a nucleic acid encoding a first guide RNA under the control of a first promoter and a second guide RNA under the control of a second promoter, wherein each guide RNA targets the dystrophin gene. See Figure 2 and page R13.



	Applicant is further required to complete each of the following group restrictions:
Applicant is required to elect a single, specifically recited SEQ ID NO encoding the first guide RNA, as recited in claims 53-55.
Applicant is required to elect a single, specifically recited SEQ ID NO encoding the second guide RNA, as recited in claims 53-55.
Applicant is required to elect a single, specifically recited SEQ ID NO encoding the third guide RNA, as recited in claims 53-55.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds of alternative SEQ ID NOs, as recited in claims 53-55, are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally distinct guide RNA, each comprising a different sequence and target site. Accordingly, each alternative SEQ ID NO is directed to a guide RNA possessing different and distinct binding and inhibitory activities.



	Joint Inventors:
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633